                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JASMINE REYNOLDS,                                             CIVIL ACTION
               Plaintiff,

                 v.

 BELMONT BEHAVIORAL HEALTH,                                    NO. 18-2152
 ACADIA HEALTHCARE, INC. AND
 JENNIFER POLEN,
                 Defendants.


                                   MEMORANDUM OPINION

        Pro se Plaintiff Jasmine Reynolds brings this action pursuant to Title VII, 42 U.S.C.

§ 2000e et seq., and state law against Defendants Belmont Behavioral Health (“Belmont”),

Acadia Healthcare, Inc. (“Acadia”) and Jennifer Polen (collectively, “Defendants”). The suit

stems from Plaintiff’s unsuccessful application for a position with Belmont, a mental health

facility. Specifically, Plaintiff asserts that her interviewer, Polen, engaged in racially insensitive

behavior during the interview, and that Plaintiff was not hired in retaliation for reporting Polen’s

conduct. Defendants now move to dismiss Plaintiff’s first amended complaint. For the reasons

that follow, Defendants’ motion shall be granted.

   I.      BACKGROUND

        The facts set forth in Plaintiff’s first amended complaint are not completely clear, but the

basic outline of events seems to be as follows. Plaintiff appeared for an interview at 10:00 a.m.

on October 17, 2017, for a “CRC Senior Crisis position” with Belmont. Polen is a Belmont

employee and conducted the interview. During the written portion of the interview, Polen made

“use of racial[ly] offensive symbols,” including a “‘noose’ symbol.” Polen also made “use of [a]

camera phone” during the interview, without Plaintiff’s permission. Though not entirely

apparent from the allegations, it seems that Plaintiff reported Polen’s conduct during the
interview to a human resources representative at Belmont, at 4:00 p.m. on the same day as the

interview, and that, on October 23, 2017, she filed a Title VII Civil Rights complaint with the

Equal Employment Opportunity Commission (“EEOC”). Plaintiff was not hired for the

position. Rather, someone “less qualified and [less] experience[d] . . . got the job over Plaintiff.”

       Plaintiff includes a raft of disjointed allegations regarding the aftermath of these events:

Plaintiff asserts that she was labeled a “rat” or “whistleblower” by the School District (which

may have been her employer for some period of time); that her “Instagram account was hacked

and people were added . . . that Plaintiff [had] never seen before”; that she went to a swimming

pool with her young son, where she was “target[ed] by a family” that “attempted to dr[o]wn” her

son; that she was unable to rent an apartment because the landlord had “heard negative things

about Plaintiff”; that she found “foil in her shake at Wawa in Cherry Hill, PA.” She alleges that

she saw “a black doll hung with a ‘noose’ [on] a tree in a park”; that she “was given a bad pizza

at Mario Brothers Pizza,” and had a medical reaction; that the “Philadelphia Parking Authority

sen[t] tickets to an out of state address in California [where] Plaintiff never lived to further

sabotage [her] driving record”; that she “was told to resign from work at [a] mental health clinic

on June 25, 2018”; and that she “can’t drive without . . . being followed or harassed and even a

target to be an experiment for the ‘Escape Room Theory.’”

       Plaintiff first filed this action on March 29, 2018 in state court. Defendants removed to

federal court on May 22, 2018, and filed a motion to dismiss. Following a conference with the

parties, the Court dismissed Plaintiff’s complaint and granted her an opportunity to file an

amended complaint. Plaintiff filed her first amended complaint on August 20, 2018, asserting a

federal claim of Title VII retaliation and states claims of negligence, defamation, and a violation

of Pennsylvania’s whistleblower law. Defendants now move to dismiss.



                                                   2
    II.       LEGAL STANDARD

           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). “Rule 8 . . .

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. “A

pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do.” Id. (internal quotation marks omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (internal punctuation

omitted). Rather, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. (internal

quotation marks omitted). A complaint is facially plausible if it pleads “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. “The plausibility standard is not akin to a probability requirement, but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id.

    III.      DISCUSSION

           Where, as here, the plaintiff proceeds pro se, the Court “has an obligation to construe the

complaint liberally,” Giles v. Kearney, 571 F.3d 318, 322 (3d Cir. 2009), and must “apply the

applicable law, irrespective of whether a pro se litigant has mentioned it by name,” Holley v.

Dep’t of Veteran Affairs, 165 F.3d 244, 248 (3d Cir. 1999). However, there are limits to the

Court’s procedural flexibility: “pro se litigants still must allege sufficient facts in their

complaints to support a claim” and “they cannot flout procedural rules—they must abide by the

same rules that apply to all other litigants.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245

(3d Cir. 2013) (citations omitted).



                                                    3
             A. Title VII Retaliation

        Title VII provides that “[i]t shall be an unlawful employment practice for an employer. . .

to fail or refuse to hire or to discharge any individual . . . because of such individual’s race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e-2 (a). Title VII also includes a retaliation

provision:

        It shall be an unlawful employment practice for an employer to discriminate
        against any of his employees or applicants for employment . . . because he has
        opposed any practice made an unlawful employment practice by this subchapter,
        or because he has made a charge, testified, assisted, or participated in any manner
        in an investigation, proceeding, or hearing under this subchapter.

42 U.S.C. § 2000e-3 (a). To establish a prima facie case of retaliation under Title VII, a plaintiff

must plead that: “(1) she engaged in activity protected by Title VII; (2) the employer took an

adverse employment action against her; and (3) there was a causal connection between her

participation in the protected activity and the adverse employment action.” Moore v. City of

Philadelphia, 461 F.3d 331, 340-41 (3d Cir. 2006), as amended (Sept. 13, 2006) (internal

quotation marks omitted).

        As to the first prong—protected activity—not every complaint or report entitles its author

to protection from retaliation under Title VII. See Burlington N. & Santa Fe Ry., 548 U.S. 53, 68

(2006) (noting that Title VII does not “set forth a general civility code for the American

workplace”) (internal quotation marks omitted). Rather, only complaints about discrimination

prohibited by Title VII—that is, discrimination on the basis of race, color, religion, sex, or

national origin, 42 U.S.C. § 2000e–2—constitute “protected activity.” See Barber v. CSX

Distrib. Servs., 68 F.3d 694, 701–02 (3d Cir. 1995). Thus, for a complaint to amount to

“protected activity,” it must implicate an employment practice made illegal by Title VII. See

Curay-Cramer v. Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d 130, 135 (3d Cir. 2006).



                                                   4
“The employee must have an ‘objectively reasonable’ belief that the activity s/he opposes

constitutes unlawful discrimination under Title VII.” Wilkerson v. New Media Tech. Charter

Sch. Inc., 522 F.3d 315, 322 (3d Cir. 2008). “To put it differently, if no reasonable person could

have believed that the underlying incident complained about constituted unlawful discrimination,

then the complaint is not protected.” Id.

       To satisfy the third prong—causation—“at the prima facie stage the plaintiff must

produce evidence sufficient to raise the inference that her protected activity was the likely reason

for the adverse employment action.” Carvalho-Grevious v. Delaware State Univ., 851 F.3d 249,

259 (3d Cir. 2017) (internal punctuation omitted). “A plaintiff may rely on a broad array of

evidence to demonstrate the causal link between the protected activity and the adverse

employment action taken.” Id. at 260 (internal punctuation omitted). For example, “temporal

proximity between the protected activity and the termination can be itself sufficient to establish a

causal link.” Williams v. Philadelphia Hous. Auth. Police Dep’t, 380 F.3d 751, 760 (3d Cir.

2004). However, there must be timing that is “unusually suggestive of retaliatory motive,” or

“other evidence of retaliation” “before a causal link will be inferred.” Id.

       Plaintiff’s allegations fail to establish a prima facie claim of Title VII retaliation. First,

the allegations do not suffice to establish that Plaintiff was engaged in protected activity. To

show that her complaint to human resources and the EEOC constituted “protected activity,”

Plaintiff must plead allegations indicating that, based on what occurred in the interview, she held

an “objectively reasonable” belief that Defendants were engaged in unlawful discrimination.

Wilkerson, 522 F.3d at 322. However, Plaintiff does not include factual allegations setting out

what happened in the interview. Plaintiff alleges that a noose symbol was shown to her during

the written portion of the interview, and that Polen used a camera phone—but Plaintiff does not



                                                  5
set forth any further detail explaining what transpired, what the written portion of the interview

consisted of, what exactly was shown to her, how the noose was presented, or what was said.

Defendants, for their part, do not deny that a noose did appear in the interview, but assert that it

was part of a hypothetical given to all applicants regarding suicidal patients at the Belmont

mental health facility.

       Of course, at the pleadings stage, the Court must resolve all factual disputes in favor of

Plaintiff. However, because Plaintiff does not include any further factual detail, her allegations

are insufficient to create more than “a sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U.S. at 678. That is to say, in the absence of further factual material, Plaintiff has not

sufficiently alleged that she held an objectively reasonable belief that Defendants were engaged

in racially discriminatory conduct based on what occurred in the interview. See Wilkerson, 522

F.3d at 322. While a noose is undoubtedly a charged symbol, the fact that a noose appeared in

the written portion of an interview for a position in a mental health facility—without any further

context—is not enough to permit the Court to “draw [a] reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Similarly, Plaintiff’s assertion that

Polen used a camera—without further factual allegations—does not support an inference of

racial discrimination. Even drawing all reasonable inferences in Plaintiff’s favor, these

allegations are not sufficient indication that Plaintiff engaged in protected activity by reporting

what occurred in the interview.

       Further, Plaintiff has not adequately pled a causal connection between the report and

Belmont’s decision not to hire her. She argues that the failure to hire her must have been in

retaliation for her complaints, but she does not provide any factual statements to buttress this

assertion. See id. (“Rule 8 . . . demands more than an unadorned, the-defendant-unlawfully-



                                                  6
harmed-me accusation. . . . [A] complaint [does not] suffice if it tenders naked assertions devoid

of further factual enhancement.”) (internal punctuation omitted). Plaintiff does not include any

allegations regarding when the decision was made not to hire her, or when she was informed of

the decision, and thus she has not set forth factual material indicating that “the timing of the

alleged retaliatory action [was] unusually suggestive of retaliatory motive.” Williams, 380 F.3d

at 760. Further, if the decision not to hire Plaintiff was made before she made her complaints,

then Plaintiff cannot establish the required causation. See Glanzman v. Metro. Mgmt. Corp., 391

F.3d 506, 516 (3d Cir. 2004) (observing that it is not possible to meet the retaliation standard

when the adverse action precedes the protected activity). Given that the interview took place at

10:00 a.m., and Plaintiff made her first complaint the same day at 4:00 p.m., it is not clear

whether the decision not to hire Plaintiff was made before or after her first complaint.

       Beyond timing, the first amended complaint is devoid of any other allegations that might

suggest causation. Though Plaintiff asserts that she was “qualified” and has many years of

relevant experience, she does not allege any information about what the position was, what

qualifications were needed for that position, or what else may have occurred during her interview

that may have demonstrated that she was a strong candidate for the position. Cf. Waris v.

Heartland Home Healthcare Servs., Inc., 365 F. App’x 402, 404 (3d Cir. 2010) (to show Title

VII discrimination for failure to hire, plaintiff must show that she is qualified for the position and

was rejected despite being qualified). Thus Plaintiff’s allegations are insufficient to show more

than “a sheer possibility,” Iqbal, 556 U.S. at 678, that her reports were the “likely reason” for

Belmont’s decision not to hire her, Carvalho-Grevious, 851 F.3d at 259.

       Finally, Plaintiff cannot bring a Title VII claim against Polen, because Title VII does not

create liability for individual employees. Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d



                                                  7
1061, 1077-78 (3d Cir. 1996) (en banc). Similarly, Plaintiff has not included any allegations

against Acadia. Though Acadia is the parent corporation of Belmont, liabilities do not

automatically transfer between such entities. See In re Ins. Brokerage Antitrust Litig., 618 F.3d

300, 341, 344 (3d Cir. 2010). Thus, in the absence of allegations against Acadia, Plaintiff has

not alleged a claim against that entity.

         Accordingly, Plaintiff’s Title VII claim must be dismissed.1

              B. State Law Claims

         Plaintiff asserts three additional state law claims: negligence, defamation, and a

whistleblower claim. None are viable: Plaintiff has not set forth allegations that would bear upon

the elements of each of those claims—much less “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678. However, rather than review each claim in detail, the Court notes that it will decline to

exercise supplemental jurisdiction over any state law claim in the absence of a viable federal

claim or diversity jurisdiction. See Borough of West Mifflin v. Lancaster, 45 F.3d 780, 788 (3d

Cir. 1995).


1
  Defendants also argue that dismissal is warranted because Plaintiff has failed to (1) timely file this action, and
(2) adequately exhaust administrative remedies as against Acadia. Before a plaintiff can bring a Title VII action, she
must exhaust her administrative remedies, typically by filing a charge with the EEOC and receiving a right-to-sue
letter. 42 U.S.C. § 2000e–5(e)(1); Burgh v. Borough Council of the Borough of Montrose, 251 F.3d 465, 470 (3d
Cir. 2001). Following receipt of the right-to-sue letter, a plaintiff has 90 days to file any Title VII claim in court. 42
U.S.C. § 2000e–5(e)(1); Burgh, 251 F.3d at 470. Here, as noted, Plaintiff filed suit on March 29, 2018. She
attached to her complaint a right-to-sue letter from the EEOC, dated January 3, 2018, naming “Community
Behavioral Health” as the defendant entity. Defendants assert that this is not the correct right-to-sue letter, and
attach another right-to-sue letter, dated November 6, 2017, which names “Behavioral Hospital” as the defendant
entity. If the letter dated January 3, 2018 does in fact pertain to a charge against Belmont and Acadia, then Plaintiff
timely filed this suit. If, however, the November 6, 2017 letter is the correct document, or if neither letter pertains to
the Title VII claim Plaintiff asserts here, then Plaintiff will have failed to properly exhaust administrative remedies
and timely file this suit. Plaintiff alleges that she has been in contact with a representative of the EEOC, who has
acknowledged that her right-to-sue letter named the wrong entity and said that he would correct the error. Because,
at this stage, the Court must accept as true all of Plaintiff’s factual statements, dismissal for failure to exhaust
administrative remedies or timely file this action is not appropriate. See Jean-Pierre v. Schwers, 682 F. App’x 145,
147 (3d Cir. 2017) (explaining that the “timely filing of an administrative complaint is a condition precedent to
bringing a discrimination suit under Title VII, governed by Federal Rule of Civil Procedure 9(c),” which creates a
“modest pleading standard”).

                                                            8
   IV.       CONCLUSION

         For the foregoing reasons, Plaintiff’s first amended complaint shall be dismissed without

prejudice.

         An appropriate order follows.



January 24, 2019                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.




                                                 9
